UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4944


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE LUIS TORRALBA-AMADOR, a/k/a Jose Amador-Hernandez,

                     Defendant - Appellant.



                                       No. 19-4945


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE LUIS TORRALBA-AMADOR, a/k/a Jose Anador-Torralba, a/k/a Jose
Torralba-Anador, a/k/a Jose Luis Torralba-Anador,

                     Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:19-cr-00015-FL-1; 7:19-cr-00053-
FL-1)


Submitted: February 24, 2022                                     Decided: March 29, 2022
Before KING and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


No. 19-4944, vacated and remanded; No. 19-4945, dismissed by unpublished per curiam
opinion.


ON BRIEF: G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
North Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P.
May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jose Luis Torralba-Amador pled guilty to illegal reentry into the United States, in

violation of 8 U.S.C. § 1326(a), (b)(1). The district court sentenced Torralba-Amador to

46 months’ imprisonment and imposed a concurrent sentence of 18 months’ imprisonment

for a violation of the conditions of his prior term of supervised release.          In these

consolidated appeals, Torralba-Amador challenges the propriety of each sentence.

       In No. 19-4944, the Government moves, unopposed, to vacate Torralba-Amador’s

criminal sentence and remand the case for resentencing because the district court failed to

orally pronounce several discretionary conditions of supervised release. “[I]n order to

sentence a defendant to a non-mandatory condition of supervised release, the sentencing

court must include that condition in its oral pronouncement of a defendant’s sentence in

open court.” United States v. Singletary, 984 F.3d 341, 345 (4th Cir. 2021); see United

States v. Rogers, 961 F.3d 291, 296-98 (4th Cir. 2020). We have reviewed the record and

agree that the district court did not pronounce at Torralba-Amador’s sentencing hearing

several of the discretionary conditions of supervised release that were included in the

written judgment. *   Further, “while a district court may incorporate by reference a

condition or set of conditions during a hearing,” that did not occur here. Singletary, 984

F.3d at 346. Because several non-mandatory conditions of Torralba-Amador’s supervised

release were not orally pronounced at sentencing and “appear for the first time in a



       *
        The district court did not have the benefit of our decisions in Singletary and Rogers
when it entered judgment in this case.

                                             3
subsequent written judgment,” he “has not been sentenced to those conditions, and a

remand for resentencing is required.” Id. at 344. We therefore grant the Government’s

motion, vacate Torralba-Amador’s sentence, and remand for resentencing.

       In No. 19-4945, the Government moves, unopposed, to deconsolidate these appeals

and dismiss Torralba-Amador’s appeal of his revocation sentence because the appeal is

moot. We agree that the appeal is moot, grant the Government’s motion to deconsolidate

and dismiss, and dismiss as moot the appeal of the revocation sentence.

       The mandate in No. 19-4944 shall issue forthwith. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                              No. 19-4944, VACATED AND REMANDED;
                                                              No. 19-4945, DISMISSED




                                             4